Case 4:19-cv-00215-JFH-FHM Document 66 Filed in USDC ND/OK on 06/23/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

   AVIATION TRAINING DEVICES, INC.,
                              Plaintiff,
   vs.                                             Case No. 19-CV-215-JFH-FHM
   FLIGHT SAFETY SERVICES
   CORPORATION,
                              Defendant.

                                   OPINION AND ORDER

         The Motion to Compel filed by Plaintiff, [Dkt. 60], has been fully briefed, [Dkt. 60,

  62, 64], and is before the court for decision.

         The parties agree that the discovery sought has been provided and the only issue

  now before the court is whether the circumstances merit an award of the expenses of the

  motion, including attorney fees as provided by Fed.R.Civ.P. 37(a)(5)(A) since discovery

  responses were provided after the motion to compel was filed. The court finds that, under

  the circumstances presented, no award of expenses will be made as the difficulties in

  providing extensive discovery during the pandemic shutdown would make an award of

  expenses unjust.

         The Motion to Compel, [Dkt. 60], is DENIED as MOOT, the parties to each bear their

  own expenses.

         SO ORDERED this 23rd day of June, 2020.
